 

 

os co a! .

UNITED STATES DISTRICT COURT | go
FOR THE EASTERN DISTRICT OF WISCONSIN. 49 8

Motion for Dismissal Based on Non- Service -

HANNAH GITTINGS;
CHRISTOPHER MCNEAL;
NATHAN PEET; and
CARMEN PALMER,

Plaintiffs,
Vv.

KEVIN MATHEWSON, in his individual capacity;
KENOSHA GUARD;

RYAN BALCH, in his individual capacity;
BOOGALOO BOIS;

KYLE RITTENHOUSE, in his individual capacity;
FACEBOOK, Inc., a U.S. Corporation,

Defendants.

we

Civil Case No. 2:20-CV-01483 WED

Newmar ee Nene ae Nenu Name” Soe” Nee” Saree” cee” New Nee Nee ee Nee ee ee”

 

1, Kevin Mathewson appearing pro-se specially and with the sole purpose of

informing this court that it should dismiss the above captioned case as the 90-day

window of service has passed and this defendant has not been served. Upon

information and belief no defendants have been served. This complaint is a work of

fiction and reads more like a partisan press release than a lawsuit. The two attorneys

that filed this action have both accused the other of professional misconduct and

have acted like activists and not lawyers. I am surprised that lawyers are allowed to

publish complaints before such a prestigious court without anything that could be

accidentally be confused with the truth. This is not Attorney Williams-Flores’ first

time attempting to make a joke out of the judicial system.

Respectfully submitted,

AG lh

Kevin ha

Case 2:20-cv-01483-WED Filed 12/28/20 Page 1of1 Document 14

 

 

 
